Citation Nr: 0116600	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1974.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.


REMAND

The veteran asserts that he was exposed to high doses of 
radioactivity in 1972 while he guarded nuclear weapons 
storage facilities in Okinawa, and that he developed non-
Hodgkin's lymphoma from this exposure.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The veteran's service personnel records show that he worked 
as a base security patrolman as a dog handler at Kadena Air 
Force Base in Okinawa in 1971 and 1972.  His service medical 
records are negative for any suggestion of non-Hodgkin's 
lymphoma.  This disease apparently was first manifested in 
1997.

Service connection for disability claimed to be the result of 
exposure to ionizing radiation during service could be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran."  The provisions of section 
3.309(d) limit the diseases subject to presumptive service 
connection to those specified in section 3.309(d)(2).  Non-
Hodgkin's lymphoma is one of these diseases.  However the 
veteran does not meet the criteria of a "radiation-exposed" 
veteran, as the record does not suggest nor does he contend 
that his claimed radiation exposure resulted from one of the 
radiation risk activities enumerated in section 3.309(d)(3).

As to the second method, the VA has established special 
procedures to follow for those veterans seeking compensation 
for diseases related to exposure to radiation in service.  
See Hilkert v. West, 12 Vet. App. 145 (1999) (en banc); 
Wandel v. West, 11 Vet. App. 200 (1998).

38 C.F.R. §  3.311 essentially states that a dose assessment 
will be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999); See also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  As the 
veteran's non-Hodgkin's lymphoma is a "radiogenic disease," 
and the veteran has alleged that it resulted from his 
exposure to radiation, a dose assessment is required.  38 
C.F.R. § 3.311(a).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (1999).  In all other claims 
involving radiation exposure (as in this case), a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

In accordance with VA Manual M21-1, Part III, Paragraph 
5.12d(4)(b) for an individual such as the veteran claiming 
exposure due to his military duties, a letter requesting dose 
information should be written to the appropriate Service 
point of contact listed in Section 5.12(d)(5).  In the case 
at hand, the Service Department has been unable to verify 
that the veteran was exposed to radiation during service.  A 
request for a DD Form 1141 was sent to Brooks Air Force Base 
in July 1999.  It does not appear from the record that a 
response was received.  However the proper authority, 
apparently was not contacted.

In support of his claim, the veteran also submitted 
compelling information obtained from the Internet concerning 
the storage of nuclear weapons stored on Okinawa between 1954 
and 1972.  The veteran testified at the March 2001 travel 
Board hearing that he was unaware of nuclear inspectors at 
the storage facility and did not personally wear a radiation 
badge.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a dose estimate 
for the veteran from the HQ Air Force 
Medical Operations Agency at Bolling Air 
Force Base in Washington, DC, pursuant to 
38 C.F.R. § 3.311(a)(2)(ii).  If 
radiation exposure is found, the RO 
should then refer the veteran's claim to 
the Under Secretary for Benefits for 
further consideration.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should ensure that all likely 
sources that may possess information of 
the veteran's claimed exposure to 
radiation have been contacted.  38 C.F.R. 
§ 3.311(a)(2)(iii).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


